Dear Ms. Rosenberg:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Robert L. Cox, Jr., Mayor, Town of Cheneyville, Parish of Rapides. The registrar of voters certified the recall petition on December 27, 2001 and has presented same to the governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the office of Mayor, Town of Cheneyville, held by Robert L. Cox, Jr.
With regard to recall petitions, LSA-R.S. 18:1300.3 (C) requires the registrar to send the original petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number of registered voters signthe petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2) the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The registrar has certified as follows:
  1. Date petition was filed with Secretary of State's Office ...  November 21, 2001
  2. Total number of signatures submitted on petition to be certified ...  264
3. Date of first signature on petition ... December 6, 2001
  4. Number of qualified electors in Town of Cheneyville, La., as of date of filing petition with the Secretary of State's Office ... 496
5. Total number of genuine signatures of electors on petition ... 231
  6. Total number of signatures not genuine, not signed or written in the manner required by law ... 33
  7. Petition has 231 genuine signatures. The amount of genuine signatures is more than the required amount according to LSA-R.S.  18:1300.
LSA-R.S. 18:1300.2 (B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed through the handwritten signatures by not less than forty percent of said electors." The registrar certified that the total number of voters registered in the voting area for the office of Mayor, Town of Cheneyville is 496. Therefore, in calculating forty percent [40%] of 496, a total of 198.4 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 231 valid signatures on the recall petition, which total does meet the required forty percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Robert L. Cox, Jr., Mayor, Town of Cheneyville, Parish of Rapides. The special election shall be held on the next available date specified in R.S. 18:402 (F). If we can be of further assistance in this matter, please do not hesitate to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:mjb Enclosures arl/opinions/2001/02-0008 cc: Hon. Robert L. Cox, Jr. Registrar, Joanell Wilson Hon. W. Fox McKeithen Hon. Suzanne H. Terrell